MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Dec 22 2020, 8:43 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jeffrey W. Elftman                                      Curtis T. Hill, Jr.
Pauper Counsel                                          Attorney General of Indiana
Kokomo, Indiana
                                                        Benjamin C. Wade
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Phillip Epperly,                                        December 22, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-170
        v.                                              Appeal from the Tipton Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas R. Lett,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        80C01-1505-F5-198



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-170 | December 22, 2020                  Page 1 of 5
[2]   Phillip Epperly argues he committed a typical reckless homicide, undeserving of

      the maximum sentence. But he drove under the influence, totaled his car,

      dragged his passenger’s lifeless body away from the wreckage, and attempted to

      deflect blame onto her. Finding his six-year sentence is not inappropriate, we

      affirm.


                                                    Facts
[3]   Phillip Epperly downed four beers and popped two painkillers. Then he took

      his girlfriend, Karla Wolford, for a drive. Sometime before midnight, Epperly

      drove through a stop sign, lost control of his vehicle, and hit a tree in his own

      front yard. Epperly then dragged an unresponsive Wolford into his home.

      When police arrived, Wolford was lying on the floor, covered in blood. She was

      pronounced dead at the scene. Epperly initially told police Wolford had been

      driving, but he later admitted responsibility for the crash.


[4]   Four years after Wolford’s death, Epperly pleaded guilty to Level 5 felony

      reckless homicide. The trial court sentenced him to the statutory maximum, six

      years in the Department of Corrections. Epperly now appeals.


                                   Discussion and Decision
[5]   Epperly argues the trial court abused its discretion in sentencing him to the

      statutory maximum and that the sentence is inappropriate in light of his

      character and the nature of the offense under Indiana Appellate Rule 7(B). We

      address these arguments in turn.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-170 | December 22, 2020   Page 2 of 5
                                     I.       Abuse of Discretion
[6]   Sentencing is a discretionary function of the trial court, which we review only

      for an abuse of discretion. Anglemeyer v. State, 868 N.E.2d 482, 490 (Ind. 2007).

      A trial court abuses its discretion if the decision is “clearly against the logic and

      effect of the facts and circumstances before the court, or the reasonable,

      probable, and actual deductions to be drawn therefrom.” Id. (quoting K.S. v.

      State, 849 N.E.2d 538, 544 (Ind. 2006)). To facilitate our review of sentencing,

      the trial court must detail its rationale. Id.


[7]   Epperly argues the trial court abused its discretion by improperly counting an

      element of the crime as an aggravator in imposing his sentence. See Gomillia v.

      State, 13 N.E.3d 846, 852-53 (Ind. 2014) (holding that it is improper as a matter

      of law to impose a sentence greater than the advisory sentence because of

      material elements of the offense). According to Epperly, the court based its

      finding that “a reduced or suspended sentence would depreciate the seriousness

      of the crime” on Wolford’s death, which is an element of reckless homicide.

      Appellant’s App. Vol. II p. 78.


[8]   Epperly paints the trial court’s order with too broad a brush. What makes his

      crime exceptional is not that Wolford died but how it happened. Epperly

      dragged Wolford’s lifeless body from the wreckage and briefly attempted to

      blame her for her own death. The circumstances of the crime—not the resulting

      death—are what render this reckless homicide particularly egregious. The trial




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-170 | December 22, 2020   Page 3 of 5
       court did not use an element of the crime to aggravate Epperly’s sentence and

       therefore we find no abuse of discretion.


                                        II. Ind. App. R. 7(B)
[9]    Next, Epperly challenges his sentence under Indiana Appellate Rule 7(B). Even

       when a trial court acts within its discretion in sentencing, independent appellate

       review and revision is permitted. Anglemeyer, 868 N.E.2d at 491 (quoting

       Childress, 848 N.E.2d 1073,1080 Ind. 2006)). This Court “may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Ind. App. R. 7(B). We conduct this review

       with “substantial deference” to the trial court because the “principal role of

       [our] review is to attempt to leaven the outliers, and not to achieve a perceived

       correct sentence.” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quotations

       and citations omitted).


[10]   Epperly argues his commission of reckless homicide was not particularly

       heinous and therefore undeserving of the maximum sentence. In doing so, he

       disregards the tragic circumstances of Wolford’s death as detailed above. For

       the reasons articulated in Part I of this opinion, we cannot find the trial court

       erred in weighing of the nature of the offense.


[11]   Epperly also argues the nature of his character supports a lighter sentence. He

       points out that his prior convictions were ten and twenty years ago, and neither

       resulted in injury to another person. But even a minor criminal history can

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-170 | December 22, 2020   Page 4 of 5
       “speak poorly to [a defendant’s] character.” Quintanilla v. State, 146 N.E.3d 982,

       989 (Ind. Ct. App. 2020). Additionally, Epperly’s prior convictions were both

       related to substance abuse, which he failed to address. He cites his history of

       drug abuse as a mitigating factor without acknowledging his failure to seek help

       for his addiction. A trial court does not abuse its discretion in considering drug

       abuse, especially drug abuse that is allowed to continue unabated, to be an

       aggravator at sentencing. See, e.g., Mehringer v. State, 152 N.E.3d 667, 676 (Ind.

       Ct. App. 2020) (observing that treatment for alcohol abuse is not necessarily

       evidence of good character if it was only sought after letting the problem “get

       out of control”). Though Epperly contends his unresolved addiction should be

       considered mitigating, his drug use and his failure to address his addiction

       contributed to his girlfriend’s death. In light of these considerations, Epperly

       has failed to persuade us he has a redeeming character demanding of sentencing

       relief.


[12]   As the trial court did not abuse its discretion or enter an inappropriate sentence,

       the trial court’s judgment is affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-170 | December 22, 2020   Page 5 of 5